PER CURIAM:
Appeal in this case is from a judgment entered February 6, 1973, in cause No. 57,284 — C in the 169th District Court of Bell County.
Appellants, Michael McKelva, T. C. McKelva, and Allen Boyer, joined by the appellee, The City of Temple, Texas, filed a joint motion in this Court on March 5, 1974, to remand the case to the district court on showing of the parties that all matters in controversy have been settled and that it is necessary to remand this case to the trial court for further disposition and for entry of the agreed final judgment.
The motion is granted, and the judgment appealed from is reversed without deciding any issues in the appeal, and the cause is remanded to the 169th District Court of' Bell County in order that the parties may cause final judgment to be entered by the trial court pursuant to their agreement. Tumulty et al. v. Stokes et al., 127 Tex. 155, 92 S.W.2d 1017 (1936); Southern Underwriters v. Evans, 112 S.W.2d 542 (Tex.Civ.App. San Antonio 1938); St. Louis, B. & M. Ry. Co. v. Texas Mexican Ry. Co., 212 S.W.2d 502 (Tex.Civ.App. San Antonio 1948); Mickelson v. Mickelson, 384 S.W.2d 230 (Tex.Civ.App. Corpus Christi 1964); Butler v. State, Brown v. State (consolidated), 481 S.W.2d 907 (Tex.Cr.App.1972); Rule 387a, Texas Rules of Civil Procedure.
Judgment reversed and cause remanded.